Case 1:18-cv-00493-DKW-RT Document 13 Filed 01/18/19 Page 1 of 8   PageID #: 43




 CARRIE K. S. OKINAGA             5958-0
   University General Counsel
 DEREK T. MAYESHIRO               6858-0
 derek.mayeshiro@hawaii.edu
 ELISABETH A. K. CONTRADES 7665-0
 elisabeth.contrades@hawaii.edu
 LESLIE P. CHINN                  8426-0
 lchinn8@hawaii.edu
   Associates General Counsel
 University of Hawai‘i
 2444 Dole Street, Bachman Hall 110
 Honolulu, Hawai‘i 96822
 Telephone: (808) 956-2211
 Facsimile: (808) 956-2109
 Attorneys for Defendant
 DAVID LASSNER, in his Official
 Capacity as President of
 the UNIVERSITY OF HAWAIʻI
                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I
 PATRICIA GROSSMAN,              )          CIVIL NO. 18-00493 DKW-KSC
                                 )
               Plaintiff,        )          DEFENDANT DAVID
                                 )          LASSNER’S, IN HIS OFFICIAL
      vs.                        )          CAPACITY AS PRESIDENT
                                 )          OF THE UNIVERSITY OF
 HAWAIʻI GOVERNMENT EMPLOYEES )             HAWAIʻI, ANSWER TO
 ASSOCIATION / AFSCME LOCAL 152; )          COMPLAINT SEEKING
 DAVID LASSNER, IN HIS OFFICIAL  )          DECLARATORY RELIEF,
 CAPACITY AS PRESIDENT OF THE )             INJUNCTIVE RELIEF, AND
 UNIVERSITY OF HAWAIʻI; AND      )          DAMAGES FOR
 RUSSELL SUZUKI, IN HIS OFFICIAL )          DEPRIVATION OF FIRST
 CAPACITY AS ATTORNEY GENERAL )             AMENDMENT RIGHTS;
 OF HAWAIʻI;                     )          CERTIFICATE OF SERVICE
                                 )
               Defendants.       )                     [DKT. NO. 1]
                                 )
 ________________________________)          (No Trial Date Set)
Case 1:18-cv-00493-DKW-RT Document 13 Filed 01/18/19 Page 2 of 8      PageID #: 44




   DEFENDANT DAVID LASSNER’S, IN HIS OFFICIAL CAPACITY AS
     PRESIDENT OF THE UNIVERSITY OF HAWAIʻI, ANSWER TO
  COMPLAINT SEEKING DECLARATORY RELIEF, INJUNCTIVE RELIEF
  AND DAMAGES FOR DEPRIVATION OF FIRST AMENDMENT RIGHTS

       Comes now, Defendant DAVID LASSNER, in his Official Capacity as

 President of the University of Hawaiʻi (“University”), by and through his

 attorneys, CARRIE K. S. OKINAGA, General Counsel, and DEREK T.

 MAYESHIRO, Associate General Counsel, and answers the Complaint

 Seeking Declaratory Relief, Injunctive Relief, and Damages for Deprivation

 of First Amendment Rights filed by Plaintiff PATRICIA GROSSMAN

 (“Plaintiff”) on December 20, 2018 [Dkt. No. 1] (“Complaint”) as follows:

                                FIRST DEFENSE

       1.    The Complaint fails to state a claim against the University upon

 which relief can be granted.

                             SECOND DEFENSE

       2.    With respect to the allegations contained in Paragraphs 1, 2,

 31, 32, 33, 34, 35, 36, 38, 39, 40, 41, 56, 57, and 59 of the Complaint,

 these paragraphs are not factual allegations, but rather purported

 interpretations of legal authorities which do not require admissions or

 denials. To the extent that any allegations in said paragraphs are factual

 allegations, the University denies the same. To the extent that any

 allegations in said paragraphs are legal interpretations, the University


                                    2
Case 1:18-cv-00493-DKW-RT Document 13 Filed 01/18/19 Page 3 of 8        PageID #: 45




 affirmatively states that said authorities speak for themselves and the

 University makes no representation of their application to this case.

       3.    With respect to the allegations contained in Paragraph 3 of the

 Complaint, the University admits that Plaintiff is an employee employed by

 the University of Hawaiʻi and works at its Hilo campus. The University is

 without knowledge or information sufficient to form a belief as to the truth or

 falsity of the remaining allegations contained in said Paragraph and

 therefore denies the same.

       4.    The University denies the allegations contained in

 Paragraphs 5, 6, 7, 8, 17, 30, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54,

 58, 60, 61, 62, 63, 64, and 65 of the Complaint.

       5.    The University is without knowledge or information sufficient to

 form a belief as to the truth or falsity of the allegations contained in

 Paragraphs 4, 9, 13, 14, 15, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, and 42

 of the Complaint and therefore denies the same.

       6.    With respect to the allegations contained in Paragraph 10 of the

 Complaint, the University admits that the Plaintiff is an employee of the

 University of Hawaiʻi and works at its Hilo campus. The University is

 without knowledge or information sufficient to form a belief as to the truth or




                                      3
Case 1:18-cv-00493-DKW-RT Document 13 Filed 01/18/19 Page 4 of 8        PageID #: 46




 falsity of the remaining allegations in said Paragraph and therefore denies

 the same.

       7.    The University admits to the allegations contained in

 Paragraphs 11 and 18 of the Complaint.

       8.    With respect to the allegations contained in Paragraph 12 of the

 Complaint, the University admits that President David Lassner is sued in

 his official capacity as President of the University of Hawaiʻi. The

 University admits that it is a public university system and that the Office of

 the President for the University of Hawaiʻi is located at 2444 Dole Street,

 Bachman Hall 202, Honolulu, Hawaiʻi. The University denies the remaining

 allegations contained in said Paragraph.

       9.    With respect to the allegations contained in Paragraph 16 of the

 Complaint, the University admits that Plaintiff is an employee of the

 University of Hawaiʻi and works at its Hilo campus. The University is

 without knowledge or information sufficient to form a belief as to the truth or

 falsity of the remaining allegations in said Paragraph and therefore denies

 the same.

       10.   With respect to the allegations contained in Paragraph 19 of the

 Complaint, the University admits that on July 6, 2018, the University sent




                                     4
Case 1:18-cv-00493-DKW-RT Document 13 Filed 01/18/19 Page 5 of 8      PageID #: 47




 an email announcement to employees regarding the Janus case. The

 University denies the remaining allegations contained in said Paragraph.

       11.    With respect to the allegations contained in Paragraphs 37 and

 55 of the Complaint, the University repeats, realleges and incorporates by

 reference its responses herein.

       12.    Any allegation not expressly admitted herein is hereby denied.

                                 THIRD DEFENSE

       13.    The University intends to rely upon any matter constituting an

 avoidance or affirmative defense as set forth in Rule 8(c) of the Federal

 Rules of Civil Procedure, and intends to seek leave to amend its answer to

 allege any such matters of which it may become aware during the course of

 discovery or trial of this action.

                                FOURTH DEFENSE

       14.    Plaintiff’s claims are barred by the sovereign immunity of the

 State of Hawaiʻi.

                                 FIFTH DEFENSE

       15.    The University intends to rely upon the defense of failure to

 mitigate its damages/injury.

                                 SIXTH DEFENSE

       16.    The University intends to rely upon the defense of official

 immunity.

                                      5
Case 1:18-cv-00493-DKW-RT Document 13 Filed 01/18/19 Page 6 of 8     PageID #: 48




                               SEVENTH DEFENSE

       17.   The University intends to rely upon the defense of qualified

 immunity.

                                EIGHTH DEFENSE

       18.   The University’s alleged actions and/or omissions were not the

 proximate cause of Plaintiff’s alleged injury and/or damages.

                                NINTH DEFENSE

       19.   The University intends to rely upon the defense of statute of

 limitations and/or laches.

                                TENTH DEFENSE

       20.   The University intends to rely upon the defenses and limitations

 contained in HRS § 304A-108.

                              ELEVENTH DEFENSE

       21.   Plaintiff has failed to exhaust the remedies available under the

 applicable collective bargaining agreement.

                               TWELFTH DEFENSE

       22.   Plaintiff’s exclusive remedies are provided for in the applicable

 collective bargaining agreement.

                              THIRTEENTH DEFENSE

       23.   The University acted in good faith.




                                    6
Case 1:18-cv-00493-DKW-RT Document 13 Filed 01/18/19 Page 7 of 8      PageID #: 49




                          FOURTEENTH DEFENSE

       24.   The University intends to rely upon the defense that the

 University acted reasonably and/or the Plaintiff’s alleged constitutional right

 was not clearly defined or established.

                              FIFTEENTH DEFENSE

       25.   The University intends to rely upon the defense of the legality of

 its alleged actions and/or omissions under Abood v. Detroit Bd of Ed.,

 431 U.S. 209 (1977).

                              SIXTEENTH DEFENSE

       26.   The University reserves the right to identify additional defenses

 which may be adduced through further investigation and discovery.

                          SEVENTEENTH DEFENSE

       27.   The doctrine of estoppel bars Plaintiff’s claims.

                           EIGHTEENTH DEFENSE

       28.   Plaintiff unreasonably failed to utilize available process and

 procedures that would have prevented or corrected the alleged injuries of

 which Plaintiff complains.


                              PRAYER FOR RELIEF

       WHEREFORE, the University respectfully requests the following:

       A.    That the Complaint be dismissed with prejudice;



                                     7
Case 1:18-cv-00493-DKW-RT Document 13 Filed 01/18/19 Page 8 of 8   PageID #: 50




       B.   That the University be awarded attorneys’ fees and costs, as

 provided by law; and

       C.   That the University be awarded such other and further relief as

 the Court deems just and proper under the circumstances.

       DATED:     Honolulu, Hawai‘i, January 18, 2019.



                                          /s/ Derek T. Mayeshiro
                                         CARRIE K. S. OKINAGA
                                          University General Counsel
                                         DEREK T. MAYESHIRO
                                         ELISABETH A. K. CONTRADES
                                         LESLIE P. CHINN
                                          Associates General Counsel

                                         Attorneys for Defendant DAVID
                                         LASSNER, IN HIS OFFICIAL
                                         CAPACITY AS PRESIDENT OF
                                         THE UNIVERSITY OF HAWAIʻI




                                   8
